Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses phrasing which can be implied (“…is provided.”). It is recommended that the following be removed from line 1 of the abstract: “is provided. The device” to comply with this objection. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 & 10 are objected to because of the following informalities:  in the last line of each claim, “wherein the closed position” is an incomplete phrase. Each instance should be replaced with --wherein in the closed position-- for a correct conditional statement.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mah (US 6202343) in view of Ott (US 5367821) and Schuman (US 3965608).
For Claim 1, Mah discloses an insect vacuum device (title, disclosure), comprising: 
a housing (11) having an inlet end (represented by 39) opposite a rear end (represented by 13); 
a grip portion (handle 13); 
a barrel (33, 35, 37) affixed to the inlet end, wherein the barrel is in fluid communication with an interior volume of the housing (Fig. 1); 
a reservoir (29) removably securable between the grip portion and the inlet end (“The fit of the rear of the pest collection compartment 29 into the section 27 may be detachable,” Col. 4, lines 31-33); 

a motor (the internally operated vacuum motor within housing 21 + 25) disposed within the housing at the rear end (Fig. 1), wherein the motor generates suction between the inlet end and the reservoir when the motor is activated (the motor generates a vacuum, note Col. 3, lines 19-22); 
a trigger disposed on the lower side of the housing (either 17 or 19 could be on the lower side of the housing, due to the rotation discussed in Col. 3, lines 22-29); 
wherein the trigger activates the motor when the trigger is actuated (Col. 3, lines 19-29); 
an inlet valve (53) disposed within the inlet end of the housing (53 is between 29 and tubes 33, 35, & 37, and is thus in the inlet “end” of the device 11, especially when the telescoping tubes 35 & 37 are within 33); 
a motor filter (51) disposed within the housing between the motor and the reservoir (Fig. 2); 
wherein the inlet valve and the motor filter define a forward chamber therebetween (Fig. 2); 
wherein the inlet valve is configured to selectively move from a closed position to an open position while the trigger is actuated (shown in phantom in Fig. 2, the flap 53 is pushed open during the suction phase of the device, as activated by the trigger).
Mah is silent to the grip portion extending from a lower side of the housing; the reservoir removably securable to the lower side; the motor filter further comprising a motor valve; the motor valve is configured to selectively move from a closed position to an open position while 
Ott, like prior art above, teaches an insect vacuum (title, disclosure), further comprising a grip portion extending from a lower side of housing (note the grip portion at the bottom of retainer 20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the grip portion at the end of Mah and forming it at a right angle to the tube/barrel as taught by Ott, in order to provide a different distribution of weight on the user, and therefore, give the user more control over the device for longer periods of time (as is well known in the art).
Schuman, like prior art above, teaches an insect suction device (title, abstract, disclosure) further comprising a reservoir (45) removably securable to a lower side of a housing (Fig. 2); 
an inlet valve (60) and a motor valve (31); the motor valve is configured to selectively move from a closed position to an open position while the trigger is actuated (in order to allow air to flow into the device as forced by the pump vacuum 20, both 60 & 31 must be open at least momentarily to pull the insect/object in, per the intended operation of the device; note that the screen is moved from the position in Fig. 2, as discussed in Col. 7, line 30-Col. 8, line 19); wherein the closed position, the inlet valve and the motor valve seal the forward chamber (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to:

provide the replaceable compartment 29 of Mah protruding downwardly from the housing as taught by Schuman, in order to more easily replace the container, and to provide more room for collecting insects.
For Claim 2, the above-modified reference teaches the insect vacuum device of claim 1, and Mah further discloses wherein the barrel is telescopically movable between an extended position and a retracted position (“telescoping tube set including tube sections 33, 35, and 37” Col. 3, lines 44-46).
For Claim 3, the above-modified reference teaches the insect vacuum device of claim 1, and Mah further discloses wherein a distal end of the barrel tapers outwards defining a funnel (stepped outer periphery structure 41 of capture dome 39, Fig. 1).
For Claim 6, the above-modified reference teaches the insect vacuum device of claim 1, and Schuman further teaches further comprising a cylindrical sidewall (47) extending from a perimeter of the upper opening into an interior of the reservoir (Figs. 1 & 2).
For Claim 8, the above-modified reference teaches the insect vacuum device of claim 1, and Mah further discloses further comprising an air permeable filter (as discussed above, filter 51) within the housing between the motor and the motor valve (as modified above), the filter configured to prevent insects from contacting the motor (in order to provide the intended filtration, the filter 51 may filter out insects; also note that the illustrated mesh is much smaller than the insects, Fig. 2).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mah, Ott, Schuman, and Langhammer (DE 102016124986).
For Claim 4, the above-modified reference teaches the insect vacuum device of claim 1. 
The above-modified reference is silent to further comprising a funnel attachment removably securable to a distal end of the barrel.
Langhammer, like prior art above, teaches an insect vacuum (title, disclosure), further comprising a funnel attachment removably securable to a distal end of a housing (the funnel-shaped attachment 1, used to convert handheld vacuums not specifically intended for insect removal, as discussed throughout the disclosure).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference with the capability of removing the funnel attachment as taught by Langhammer, in order to provide a more versatile vacuum, capable of being used for more than just insect removal.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mah, Ott, Schuman, and Conrad (US 20120036675).
For Claim 5, the above-modified reference teaches the insect vacuum device of claim 1.
The above-modified reference is silent to wherein the reservoir further comprises a maximum fill indicium on an exterior surface thereof.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference with a maximum fill line on the outside of the reservoir as taught by Conrad, in order to provide a standard feature of vacuums, which enables the user to extend the life of the device by avoiding buildup of debris blocking the proper working of the device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mah, Ott, Schuman, and Makarov et al. (US 20070266678), hereinafter referred to as “Makarov.”
For Claim 7, the above-modified reference teaches the insect vacuum device of claim 1. 
The above-modified reference is silent to further comprising a baffle* extending from an interior surface of the lower side of the housing between the grip portion and the reservoir.
Makarov, like prior art above, teaches a vacuum (title, disclosure), further comprising a baffle (176) which protrudes into the axial airflow of the device [0040].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the bottom interior surface of the housing of the above-modified reference with a baffle or fin as taught by Makarov, resulting in a device which collects more debris within the reservoir, as is well known in the art. 
*It is further noted that “In embodiments lacking the baffle 31, the rear valve 39 extends across an entirety of the interior volume 38…” [0023] of the instant disclosure undermines the criticality of the claimed baffle, since the device is disclosed to function as intended without the baffle.
Claims 10-12, 15, & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mah, Kakish (US 8595894), Ott, and Schuman.
For Claim 10, Mah discloses an insect vacuum device (title, disclosure), comprising: 
a housing (11) having an inlet end (represented by 39) opposite a rear end (represented by 13); 
a grip portion (handle 13); 
a barrel (33, 35, 37) affixed to the inlet end, wherein the barrel is in fluid communication with an interior volume of the housing (Fig. 1); 
a reservoir (29) removably securable between the grip portion and the inlet end (“The fit of the rear of the pest collection compartment 29 into the section 27 may be detachable,” Col. 4, lines 31-33); 
wherein the reservoir is in fluid communication with the inlet end (in order to catch insects, per the intended use of the invention of Mah); 
a motor (the internally operated vacuum motor within housing 21 + 25) disposed within the housing at the rear end (Fig. 1), wherein the motor generates suction between the inlet end and the reservoir when the motor is activated (the motor generates a vacuum, note Col. 3, lines 19-22); 
a trigger disposed on the lower side of the housing (either 17 or 19 could be on the lower side of the housing, due to the rotation discussed in Col. 3, lines 22-29); 
wherein the trigger activates the motor when the trigger is actuated (Col. 3, lines 19-29); 
an inlet valve (53) disposed within the inlet end of the housing (53 is between 29 and tubes 33, 35, & 37, and is thus in the inlet “end” of the device 11, especially when the telescoping tubes 35 & 37 are within 33); 

wherein the inlet valve and the motor filter define a forward chamber therebetween (Fig. 2); 
wherein the inlet valve is configured to selectively move from a closed position to an open position while the trigger is actuated (shown in phantom in Fig. 2, the flap 53 is pushed open during the suction phase of the device, as activated by the trigger).
Mah is silent to:
a stock affixed to the rear end of the housing;
 the grip portion extending from a lower side of the housing; the reservoir removably securable to the lower side; the motor filter further comprising a motor valve; the motor valve is configured to selectively move from a closed position to an open position while the trigger is actuated; wherein the closed position, the inlet valve and the motor valve seal the forward chamber.
Kakish, like prior art above, teaches an insect vacuum (title, disclosure), further comprising a stock (38) affixed to the rear end of a housing (“battery access cap 38 threadingly attached to a bottom portion of the handle 21,” Col. 5, lines 41-44).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the rear end of the housing of Mah with a threadingly removable cap for interior access as taught by Kakish, in order to provide easier maintenance of the device, and since it has been held that if it were considered desirable for any reason to obtain access to a first component to which a second component is applied, it would be obvious to make 
Ott, like prior art above, teaches an insect vacuum (title, disclosure), further comprising a grip portion extending from a lower side of housing (note the grip portion at the bottom of retainer 20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the grip portion at the end of Mah and forming it at a right angle to the tube/barrel as taught by Ott, in order to provide a different distribution of weight on the user, and therefore, give the user more control over the device for longer periods of time (as is well known in the art).
Schuman, like prior art above, teaches an insect suction device (title, abstract, disclosure) further comprising a reservoir (45) removably securable to a lower side of a housing (Fig. 2); 
an inlet valve (60) and a motor valve (31); the motor valve is configured to selectively move from a closed position to an open position while the trigger is actuated (in order to allow air to flow into the device as forced by the pump vacuum 20, both 60 & 31 must be open at least momentarily to pull the insect/object in, per the intended operation of the device; note that the screen is moved from the position in Fig. 2, as discussed in Col. 7, line 30-Col. 8, line 19); wherein the closed position, the inlet valve and the motor valve seal the forward chamber (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to:

provide the replaceable compartment 29 of Mah protruding downwardly from the housing as taught by Schuman, in order to more easily replace the container, and to provide more room for collecting insects.
For Claim 11, the above-modified reference teaches the insect vacuum device of claim 10, and Mah further discloses wherein the barrel is telescopically movable between an extended position and a retracted position (“telescoping tube set including tube sections 33, 35, and 37” Col. 3, lines 44-46).
For Claim 12, the above-modified reference teaches the insect vacuum device of claim 10, and Mah further discloses wherein a distal end of the barrel tapers outwards defining a funnel (39 tapers outwards toward 41).
For Claim 15, the above-modified reference teaches the insect vacuum device of claim 10, and Schuman further teaches further comprising a cylindrical sidewall (47) extending from a perimeter of the upper opening into an interior of the reservoir (Figs. 1 & 2).
For Claim 17, the above-modified reference teaches the insect vacuum device of claim 10, and Mah further discloses further comprising an air permeable filter (as discussed above, filter 51) within the housing between the motor and the motor valve (as modified above), the filter configured to prevent insects from contacting the motor (in order to provide the intended filtration, the filter 51 may filter out insects; also note that the illustrated mesh is much smaller than the insects, Fig. 2).

For Claim 19, the above-modified reference teaches the insect vacuum device of claim 10, and Kakish further teaches wherein the stock is removably securable to the rear end (“battery access cap 38 threadingly attached to a bottom portion of the handle 21,” Col. 5, lines 41-44).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mah, Kakish, Ott, Schuman, and Langhammer.
For Claim 13, the above-modified reference teaches the insect vacuum device of claim 10.
The above-modified reference is silent to further comprising a funnel attachment removably securable to a distal end of the barrel.
Langhammer, like prior art above, teaches an insect vacuum (title, disclosure), further comprising a funnel attachment removably securable to a distal end of a housing (the funnel-shaped attachment 1, used to convert handheld vacuums not specifically intended for insect removal, as discussed throughout the disclosure).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference with the capability of removing the funnel attachment as taught by Langhammer, in order to provide a more versatile vacuum, capable of being used for more than just insect removal.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mah, Kakish, Ott, Schuman, and Conrad.
For Claim 14, the above-modified reference teaches the insect vacuum device of claim 10.
The above-modified reference is silent to wherein the reservoir further comprises a maximum fill indicium on an exterior surface thereof.
Conrad, like prior art above, teaches a vacuum (title, disclosure), further comprising a maximum fill indicium on an exterior surface of a reservoir [0183-184].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference with a maximum fill line on the outside of the reservoir as taught by Conrad, in order to provide a standard feature of vacuums, which enables the user to extend the life of the device by avoiding buildup of debris blocking the proper working of the device.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mah, Kakish, Ott, Schuman, and Makarov.
For Claim 16, the above-modified reference teaches the insect vacuum device of claim 10. 
The above-modified reference is silent to further comprising a baffle* extending from an interior surface of the lower side of the housing between the grip portion and the reservoir.
Makarov, like prior art above, teaches a vacuum (title, disclosure), further comprising a baffle (176) which protrudes into the axial airflow of the device [0040].


Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Special attention is drawn to GB 2482406 A for similar disclosure to the claimed invention.
Disclosures to US 20120137569 A1, US 20070169403 A1, US 20140013655 A1, US 4449319 A, US 6651380 B2, US 4817330 A, US 8074395 B2, US 4175352 A, US 6564422 B2, US 8276313 B2, US 5175960 A, US 4918857 A, US 4733495 A, KR 102238955 B1, CN 107736333 A, DE 102009025526 A1, are cited due to their similarities in overall structure with the disclosed device.
US 20110232574 A1 & CN 108056080 A are cited for similarity to the internal baffle structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/DAVID J PARSLEY/Primary Examiner, Art Unit 3643